Title: To Benjamin Franklin from Rawleigh Colston, 10 June 1778
From: Colston, Rawleigh
To: Franklin, Benjamin


Honorable Sir,
Cape François June 10th 1778.
The bearer Major Du Bouchett, who has acquired the most honourable testimony of his services in America, being unfortunately taken prisoner on his passage home and sent from New-York to this Island, where he had no acquaintance, informed me he had a sett of exchange for nine hundred livers Tournois, drawn by the Honble. the Congress and given him to defray the expenses of his passage, which he would gladly dispose of. Altho I had no occasion for money in Europe, I was very happy in an opportunity of obliging a Gentleman of merit who had distinguished himself in the service of my country and of giving all possible Credit to drafts of this kind. I therefore advanced the money and have since endorsed them to Messieurs Lory Plombard & Co. of this place, who will take the earliest opportunity of remitting them to their corrispondents for payment. I have the honour to be, with the highest respect Your Excellencys Most Obedient Servant
Rawleigh Colston
